DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a correction unit configured to perform correction in claim 2;
a power supply unit configured to supply power in claims 5, 9 and 10;
and an operation unit configured to allow setting of an operation in claims 5, 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a conversion adjuster configured to adjust whether to output the heat flow rate, the heat quantity, the volume flow rate, or a combination thereof, by converting the difference in outputs of the plurality of temperature detectors into the heat flow rate or the heat quantity of the measurement target fluid flowing through the configured to adjust by converting the difference in outputs of the plurality of detectors.  The examiner notes that what is being adjusted (by the converting) is the decision “whether to output the heat flow rate, the heat quantity, the volume flow rate, or a combination thereof.” However, the original disclosure does not disclose that the decision to output the particular claimed quantities is based upon the conversion of the output of the temperature detectors.  The examiner notes that the specification describes that the purpose of the invention is to allow the possibility of adjusting whether to, as the final output of the flow rate measurement device, output a heat flow rate, a heat quantity, a volume flow rate, or output both the heat flow rate or the heat flow and the volume flow rate in paragraph [0013].  However, this paragraph does not support that the decision “whether to output…” is based on upon or is performed by the conversion of the output of the temperature detectors.  Paragraph [0026] of the specification has a similar description that also does not support that the decision “whether to output…” is based on upon or performed by the conversion of the output of the temperature detectors.  Lastly, paragraph [0082] of the specification states “the conversion adjuster 14 transmits a command to the controller 13, and adjusts whether to calculate and output a volume flow rate (l/min) as before, calculate and output a heat flow rate (J/min), or calculate and output both the volume flow rate 
Claim 1 recites “a conversion adjuster configured to adjust whether to output the heat flow rate, the heat quantity, the volume flow rate, or a combination thereof, by converting the difference in outputs of the plurality of temperature detectors into the heat flow rate or the heat quantity of the measurement target fluid flowing through the main flow path” in lines 16-19.  This limitation appears to mean that the conversion adjuster converts the difference in outputs of the plurality of temperature detectors, i.e. that the conversion adjuster directly acts on the difference in outputs of the temperature detectors.  Instead, the original disclosure discloses that the conversion adjuster instructs the flow rate calculator 133 of controller 13 to act upon the difference in outputs of the temperature detectors (see paragraph [0083] of the specification). Therefore, the recitation of “a converter configured to adjust whether to output the heat flow rate, the heat quantity, the volume flow rate, or a combination thereof, by converting the difference in outputs of the plurality of temperature detectors into the 
Claims 2, 4, 5, 7 and 9 depend on claim 1 and are rejected for inheriting the same problems.

Claims 1, 2, 4, 5, 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “a conversion adjuster configured to adjust whether to output the heat flow rate, the heat quantity, the volume flow rate, or a combination thereof, by converting the difference in outputs of the plurality of temperature detectors into the heat flow rate or the heat quantity of the measurement target fluid flowing through the main flow path” in lines 16-19.  This limitation appears to mean that the decision to output the particular claimed quantities (i.e. whether to output the heat flow rate, the heat quantity, the volume flow rate or a combination thereof) is based upon the conversion of the output of the temperature detectors.  See also Applicant’s Remarks, dated 12/17/2021, in the paragraph bridging pages 8-9, in which Applicant argues that the prior art of Seto (and Yamamoto and Nukui) cannot possibly supply that a conversion adjuster is configured to adjust by converting the difference in outputs of the plurality of detectors.  The examiner notes that what is being adjusted (by the converting) is the decision “whether to output the heat flow rate, the heat quantity, the 
Claims 2, 4, 5, 7 and 9 depend on claim 1 and are rejected for inheriting the same problem.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853